Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 04/20/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-13 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With SPE Umar Cheema’s approval, authorization for this examiner’s amendment was given in a telephone interview with Joseph J. Mayo (Reg. No. 53288) on 06/29/2021.

The application has been amended as follows:
(Previously Presented) A method for establishing communication routes between nodes of a computer cluster comprising:
obtaining the topology of the computer cluster, with first global numbers respectively assigned to the nodes wherein the computer cluster comprises:
a first node comprising a first node type comprising a direct electrical network interface;
a second node comprising a second node type comprising an optical network interface;
wherein said first node and said second node form a pair of nodes;
an interconnection network of the nodes comprising:
switches that comprise both said direct electrical network interface and said optical network interface wherein said switches couple with both said first node type and said second node type;
other switches that comprises said direct electrical network interface and which couple with other switches;

the computer cluster having a certain topology defining the relative arrangement of the nodes, switches and communication links;
providing, for each said pair of nodes that comprise said first node type and said second node type, a communication route between the first and second nodes of the pair, based on respective numbers of these nodes and the topology of the computer cluster wherein a portion of said communication route is calculated from a source node to a destination node when calculating a need to connect to a higher-level switch defined as
(d / (wo * po) / (w1 * p1) / … / (wx-1 * px-1)) mod (wx * px)
wherein d a destination node, wn is a number of the switches at a level n connected to each switch at level n-1 or to each node for the first level and pn is a number of parallel communication links used between levels n and n-1; 
passing routes via the same communication link, the first or second nodes of which routes have periodic numbers according to a periodicity greater than one;
selecting nodes;
numbering the nodes in order to assign second global numbers thereto, which numbers are different from the first global numbers for at least one part of the selected nodes, the second global numbers of the selected nodes being successively separated by values each of which is different from the periodicity of each of at least one part of the communication links;
enabling the nodes that are identified by the second global numbers thereof to communicate with one another using said communication route based on the second global numbers.
(Original) The method according to claim 1, wherein the selected nodes have a common feature of which the other nodes are devoid.
(Canceled).
(Original) The method according to claim 2, wherein the common feature is that the selected nodes belong to storage computers.
 (Original) The method according to claim 2, wherein the common feature is that the selected nodes belong to computer processors comprising a graphics processing unit.
(Original) The method according to claim 1, wherein the second global numbers of the selected nodes are successive.
(Previously Presented) The method according to claim 1, further comprising:
determining the periodicity of each of at least one part of the communication links,

(Original) The method according to claim 1, wherein the nodes are connected to connection ports of a part of the switches, the connection ports having local numbers within the switch to which the connection ports belong, and wherein the first global numbers are obtained from the local numbers.
(Original) The method according to claim 8, wherein the first global numbers of the nodes connected to connection ports of a switch follow on from each other consecutively in the same order as the local numbers of the connection ports to which these nodes are respectively connected.
(Previously Presented) The method according to claim 1, further comprising:
discovering the computer cluster in order to determine the topology thereof, the nodes being numbered according to the first global numbering system during this discovery.
(Original) The method according to claim 1, wherein the computer cluster is adapted to alternate first phases during which the unselected nodes exchange data between one another, and second phases during which the unselected nodes exchange data with the selected nodes.
(Original) A non-transitory computer readable medium including a program comprising machine readable instructions for carrying out the steps of a method for establishing communication routes between nodes of a computer cluster according to claim 1, when said program is executed on a computer.
(Currently Amended) A method for utilizing a computer cluster comprising: 
obtaining the topology of the computer cluster, with first global numbers respectively assigned to the nodes wherein the computer cluster comprises:
a first node comprising a first node type comprising a direct electrical network interface;
a second node comprising a second node type comprising an optical network interface;
wherein said first node and said second node form a pair of nodes;
an interconnection network of the nodes comprising:
switches that comprise both said direct electrical network interface and said optical network interface wherein said switches couple with both said first node type and said second node type;
other switches that comprises said direct electrical network interface and which couple with other switches;
communication links between the switches and the other switches wherein switches comprise a lower level connection port that couples with the node or switch at a lower level and an upper connection port that couple with the node or switch at a high level;
the computer cluster having a certain topology defining the relative arrangement of the nodes, switches and communication links;

(d / (wo * po) / (w1 * p1) / … / (wx-1 * px-1)) mod (wx * px)
wherein d a destination node, wn is a number of the switches at a level n connected to each switch at level n-1 or to each node for the first level and pn is a number of parallel communication links used between levels n and n-1; 
passing routes via the same communication link, the first or second nodes of which routes have periodic numbers according to a periodicity greater than one;
selecting nodes;
numbering the nodes in order to assign second global numbers thereto, which numbers are different from the first global numbers for at least one part of the selected nodes, the second global numbers of the selected nodes being successively separated by values each of which is different from the periodicity of each of at least one part of the communication links;
enabling the nodes that are identified by the second global numbers thereof to communicate with one another using said communication route based on the second global numbers

Reasons for Allowance
Claims 1, 12 and 13 are allowable, since closest arts , Dugue et al. (hereinafter referred to as Dugue) (hereinafter referred to as Dugue) (U. S. Pub. No. 2013/0067113 A1), Liu (U. S. Patent. No. 6980537 B1), and  Lie et al. (hereinafter referred to as Lie) (U. S. Pub. No. 2014/0185611 A1) fail to expressly teach wherein obtaining the topology of the computer cluster, with first global numbers respectively assigned to the nodes wherein the computer cluster comprises:
a direct electrical network interface: a second node comprising a second node type comprising an optical network interface: wherein said first node and said second node form a pair of nodes: an interconnection network of the nodes comprising: switches that comprise both said direct electrical network interface and said optical network interface wherein said switches couple with both said first node type and said second node type; other switches that comprises said direct electrical network interface and which couple with other switches; communication links between the switches and the other switches 
 passing routes via the same communication link, the first or second nodes of which routes have periodic numbers according to a periodicity greater than one; 
selecting nodes; 
numbering the nodes in order to assign second global numbers thereto, which numbers are different from the first global numbers for at least one part of the selected nodes, the second global numbers of the selected nodes being successively separated by values each of which is different from the periodicity of each of at least one part of the communication links;
enabling the nodes that are identified by the second global numbers thereof to communicate with one another using said communication route based on the second global numbers.
The novelty of claimed invention is based on that an algorithm adapted for providing a communication route between the first and second nodes of the pair, based on respective numbers of these nodes and the topology of the computer cluster wherein a portion of said communication route is calculated from a source node to a destination node when calculating a need to connect to a higher-level switch defined as  (d / (wn * pn) / (wi * pi) / ... / (wx-i * px-i)) mod (wx * px), wherein d a destination node. wn is a number of the switches at a level n connected to each switch at level n-1 or to each node for the first level and pn is a number of parallel communication links used between levels n and n-1.

Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Cain (U. S. Patent. No. 7281057B2) teaches hierarchical mobile ad-hoc network and methods for performing reactive routing. Godwin et al. (U. S. Pub. No. 2002/0133608A1) teaches methods, systems and computer program products for security processing inbound communications in a cluster computing environment. Toh (U.S. Patent. No. 5987011) teaches routing method for Ad-Hoc mobile networks.
Dependent claims 2, 4-7 and  9-11 depend on now allowed independent claims 1 and 8, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on February 20, 2019. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
06/30/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454